Gilbert, J.:
It is not necessary in this case to decide whether the place of trial was located in the proper comity, for the reason that prior to the motion to change the place of trial no demand was made in accordance with the “Code of Civil Procedure.”
Such a motion can only be entertained after a demand, as prescribed by section 986 of said Code, and such demand must be made by an attorney who has appeared in the action.
Section 421 prescribes that an appearance must be made by the service of a notice of appearance or a copy of demurrer or answer.
No such appearance having been made there was no attorney competent to make the demand.
Order affirmed, with costs.
Present — BabNARd, P. J., Gilbert and DyemaN, JJ.
Order affirmed, with costs and disbursements.